              Case
              Case3:18-cv-07211-WHA
                   3:18-cv-07211-WHA Document
                                     Document28
                                              29 Filed
                                                 Filed06/26/19
                                                       06/27/19 Page
                                                                Page11of
                                                                       of10
                                                                          8



 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
 3   DAVIS A. BACKER, Trial Attorney (CO Bar No. 53502)
     United States Department of Justice
 4   Environment & Natural Resources Division
     Wildlife & Marine Resources Section
 5   Ben Franklin Station
 6   P.O. Box 7611
     Washington, DC 20044-7611
 7   Tel: (202) 514-5243
     Fax: (202) 305-0275
 8   E-mail: davis.backer@usdoj.gov
 9
     Attorneys for Defendants
10
11                              UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
13
14   CENTER FOR BIOLOGICAL DIVERSITY,                      ) No. 3:18-cv-07211-WHA
15   et al.,                                               )
                                                           )
16                   Plaintiffs,                           ) STIPULATED SETTLEMENT
                                                           )
17                                                           AGREEMENT AND
               v.                                          )
                                                           ) [PROPOSED] ORDER
18
     DAVID BERNHARDT, in his official         )
19                                            )
     capacity as Secretary of the United
                                              )
20   States Department of the Interior, et al.,
                                              )
                                              )
21               Defendants.                  )
     ________________________________________ )
22
23          This Stipulated Settlement Agreement (“Agreement”) is entered into by and between the
24
     Center for Biological diversity (“Center”) and Environmental Protection Information Center
25
     (“EPIC”) (“collectively, “Plaintiffs”) and the United States Fish and Wildlife Service (“FWS”),
26
27   and David Bernhardt, in his official capacity as Secretary of the United States of the Interior

28   (collectively “Defendants”) who, by and through their undersigned counsel, state as follows:


     Stip. Settlement Agreement and [Proposed] Order                         No. 3:18-cv-07211-WHA
                                                       1
              Case
              Case3:18-cv-07211-WHA
                   3:18-cv-07211-WHA Document
                                     Document28
                                              29 Filed
                                                 Filed06/26/19
                                                       06/27/19 Page
                                                                Page22of
                                                                       of10
                                                                          8



 1          WHEREAS, the Center submitted a petition to FWS on July 11, 2012 to list the Shasta
 2   salamander (Hydromantes shastae) as threatened or endangered under the Endangered Species
 3
     Act (“ESA”), 16 U.S.C. §§ 1531, et seq.;
 4
            WHEREAS, on September 18, 2015, FWS issued a 90-day finding on the Center’s
 5
 6   petition to list the Shasta salamander, pursuant to 16 U.S.C. § 1533(b)(3)(A), concluding that the

 7   Center’s petition presented substantial scientific or commercial information indicating that listing
 8   the Shasta salamander under the ESA may be warranted, 80 Fed. Reg. 56,429;
 9
            WHEREAS, on July 26, 2018 the Center sent Defendants a letter stating its intent to file
10
     suit to compel FWS to issue a finding pursuant to 16 U.S.C. § 1533(b)(3)(B) (“12-month finding”)
11
12   as to whether listing the Shasta salamander under the ESA is warranted, not warranted, or

13   warranted but precluded;
14          WHEREAS, on November 29, 2018, Plaintiffs filed the above-captioned action to compel
15
     FWS to issue a 12-month finding as to whether the listing of the Shasta salamander is warranted,
16
     not warranted, or warranted but precluded;
17
18          WHEREAS, the Parties, through their authorized representatives, and without any final

19   adjudication of the issues of fact or law with respect to Plaintiff’s claims, have negotiated a
20
     settlement that they consider to be a just, fair, adequate, and equitable resolution of the disputes
21
     set forth in Plaintiff’s Complaint;
22
            WHEREAS, the Parties agree that settlement of this action in this manner is in the public
23
24   interest and is an appropriate way to resolve Plaintiffs’ Complaint;

25   NOW, THEREFORE, the Parties hereby stipulate and agree as follows:
26
27
28


     Stip. Settlement Agreement and [Proposed] Order                            No. 3:18-cv-07211-WHA
                                                       2
             Case
             Case3:18-cv-07211-WHA
                  3:18-cv-07211-WHA Document
                                    Document28
                                             29 Filed
                                                Filed06/26/19
                                                      06/27/19 Page
                                                               Page33of
                                                                      of10
                                                                         8



 1      1. No later than April 30, 2021, FWS shall review the status of the Shasta salamander and
 2          submit to the Federal Register for publication a 12-month finding as to whether listing
 3
            the Shasta salamander is warranted pursuant to the ESA, 16 U.S.C. § 1533(b)(3)(B);
 4
        2. The Order entering this Agreement may be modified by the Court upon good cause shown,
 5
 6          consistent with the Federal Rules of Civil Procedure, by written stipulation between the

 7          Parties filed with and approved by the Court, or upon written motion filed by one of the
 8          Parties and granted by the Court. In the event that either Party seeks to modify the terms
 9
            of this Agreement, including the deadline specified in Paragraph 1, or in the event of a
10
            dispute arising out of or relating to this Agreement, or in the event that either Party
11
12          believes that the other Party has failed to comply with any term or condition of this

13          Agreement, the Party seeking the modification, raising the dispute, or seeking
14          enforcement shall provide the other Party with notice of the claim or modification. The
15
            Parties agree that they will meet and confer (either telephonically or in person) at the
16
            earliest possible time in a good-faith effort to resolve the claim before seeking relief from
17
18          the Court. If the Parties are unable to resolve the claim themselves, either Party may seek

19          relief from the Court.
20
        3. In the event that Defendants fail to meet the deadline in Paragraph 1 and have not sought
21
            to modify this Agreement, Plaintiffs’ first remedy shall be a motion to enforce the terms
22
            of this Agreement, after following the dispute resolution procedures described above. This
23
24          Agreement shall not, in the first instance, be enforceable through a proceeding for

25          contempt of court.
26
        4. This Agreement requires only that Defendants take the action specified in Paragraph 1.
27
            No provision of this Agreement shall be interpreted as, or constitute, a commitment or
28


     Stip. Settlement Agreement and [Proposed] Order                            No. 3:18-cv-07211-WHA
                                                       3
             Case
             Case3:18-cv-07211-WHA
                  3:18-cv-07211-WHA Document
                                    Document28
                                             29 Filed
                                                Filed06/26/19
                                                      06/27/19 Page
                                                               Page44of
                                                                      of10
                                                                         8



 1          requirement that Defendants take action in contravention of the ESA, the Administrative
 2          Procedure Act (“APA”), or any other law or regulation, either substantive or procedural.
 3
            Nothing in this Agreement shall be construed to limit or modify the discretion accorded
 4
            to Defendants by the ESA, APA, or general principles of administrative law with respect
 5
 6          to the procedures to be followed in making any determination required herein, or as to the

 7          substance of any determinations made pursuant to Paragraph 1 of the Agreement. To
 8          challenge any final determination issued pursuant to Paragraph 1, Plaintiffs must file a
 9
            separate action. Defendants reserve the right to raise any applicable claims or defenses to
10
            such challenges.
11
12      5. No part of this Agreement shall have precedential value in any litigation or in

13          representations before any court or forum or in any public setting. No Party shall use this
14          Agreement or the terms herein as evidence of what does or does not constitute a reasonable
15
            timeline for issuing a 12-month listing decision for any listed species.
16
        6. Nothing in this Agreement shall be construed or offered as evidence in any proceeding as
17
18          an admission or concession of any wrongdoing, liability, or any issue of fact or law

19          concerning the claims settled under this Agreement or any similar claims brought in the
20
            future by any other party. Except as expressly provided in this Agreement, none of the
21
            Parties waives or relinquishes any legal rights, claims, or defenses it may have. This
22
            Agreement is executed for the purpose of settling Plaintiffs’ Complaint, and nothing
23
24          herein shall be construed as precedent having preclusive effect in any other context.

25      7. Without waiving any defenses or making any admissions, Defendant agrees to pay
26
            Plaintiff $6,000 in attorneys’ fees and costs. Plaintiff agrees to accept the $6,000 from
27
            Defendant in full satisfaction of any and all claims, demands, rights, and causes of action
28


     Stip. Settlement Agreement and [Proposed] Order                           No. 3:18-cv-07211-WHA
                                                       4
             Case
             Case3:18-cv-07211-WHA
                  3:18-cv-07211-WHA Document
                                    Document28
                                             29 Filed
                                                Filed06/26/19
                                                      06/27/19 Page
                                                               Page55of
                                                                      of10
                                                                         8



 1          for any and all attorneys’ fees and costs Plaintiff reasonably incurred in connection with
 2          the above captioned litigation through the signing of this Agreement.
 3
        8. Plaintiff agrees to furnish Defendant with the information necessary to effectuate the
 4
            $6,000 payment set forth by Paragraph 8. Payment will be made to the Center by
 5
 6          electronic funds transfer. Defendant agrees to submit all necessary paperwork for the

 7          processing of the attorneys’ fees award within fifteen (15) days from receipt of the
 8          necessary information from Plaintiff or from approval of this Agreement by the Court,
 9
            whichever is later.
10
        9. By this agreement, Defendant does not waive any right to contest fees and costs claimed
11
12          by Plaintiff or Plaintiff’s counsel in any future litigation or continuation of the present

13          action.
14      10. Nothing in this Agreement shall be interpreted as, or shall constitute, a requirement that
15
            Defendants are obligated to pay any funds exceeding those available, or take any action
16
            in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or any other applicable
17
18          appropriations law.

19      11. The Parties agree that this Agreement was negotiated in good faith and that it constitutes
20
            a settlement of claims that were dispute by the Parties. By entering into this Agreement,
21
            none of the Parties waive any legal rights, claims, or defenses except as expressly stated
22
            herein. This Stipulation contains all of the terms of agreement between the Parties
23
24          concerning the Complaint, and is intended to be the final and sole agreement between the

25          Parties with respect thereto. The Parties agree that any prior or contemporaneous
26
            representations or understanding not explicitly contained in this written Agreement,
27
            whether written or oral, are of no further legal or equitable force or effect.
28


     Stip. Settlement Agreement and [Proposed] Order                             No. 3:18-cv-07211-WHA
                                                       5
              Case
              Case3:18-cv-07211-WHA
                   3:18-cv-07211-WHA Document
                                     Document28
                                              29 Filed
                                                 Filed06/26/19
                                                       06/27/19 Page
                                                                Page66of
                                                                       of10
                                                                          8



 1      12. The undersigned representatives of each Party certify that they are fully authorized by the
 2          Party or Parties they represent to agree to the terms and conditions of this Agreement and
 3
            do hereby agree to the terms herein. Further, each Party, by and through its undersigned
 4
            representative, represents and warrants that it has the legal power and authority to enter
 5
 6          into this Agreement and bind itself to the terms and conditions contained in this

 7          Agreement.
 8      13. The terms of this Agreement shall become effective upon entry of an Order by the Court
 9
            ratifying this Agreement.
10
        14. Upon adoption of this Agreement by the Court, all counts of Plaintiffs’ Complaint shall
11
12          be dismissed with prejudice. Notwithstanding the dismissal of this action, however, the

13          Parties hereby stipulate and respectfully request that the Court retain jurisdiction to
14          oversee compliance with the terms of this Agreement and to resolve any motions to
15
            modify such terms. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).
16
17   Dated: June 26, 2019                                  Respectfully submitted,
18
19   /s/ Jennifer L. Loda                                  JEAN E. WILLIAMS
     JENNIFER L. LODA (CA Bar No. 284889)                  Deputy Assistant Attorney General
20   Center for Biological Diversity                       SETH M. BARSKY
     1212 Broadway, Ste. 800                               Section Chief
21
     Oakland, CA 94612                                     MEREDITH L. FLAX
22   Phone: 510-844-7100 x336                              Assistant Section Chief
     Email: jloda@biologicaldiversity.org
23
     BRIAN SEGEE (CA Bar No. 200795)                       /s/ Davis A. Backer       _
24
     Center for Biological Diversity                       DAVIS A. BACKER
25   660 S. Figueroa St., Ste. 1000                        Trial Attorney (CO Bar No. 53502)
     Los Angeles, CA 90017                                 United States Department of Justice
26   Phone: (805) 750-8852                                 Environment & Natural Resources Division
     Email: bsegee@biologicaldiversity.org                 Wildlife & Marine Resources Division
27
                                                           Ben Franklin Station
28   Attorneys for Plaintiffs                              P.O. Box 7611
                                                           Washington, D.C. 20044-7611

     Stip. Settlement Agreement and [Proposed] Order                          No. 3:18-cv-07211-WHA
                                                       6
             Case
             Case3:18-cv-07211-WHA
                  3:18-cv-07211-WHA Document
                                    Document28
                                             29 Filed
                                                Filed06/26/19
                                                      06/27/19 Page
                                                               Page77of
                                                                      of10
                                                                         8



 1                                                         Tel: (202 514-5243
                                                           Fax: (202) 305-0275
 2                                                         Email: davis.backer@usdoj.gov
 3
                                                           H. HUBERT YANG
 4                                                         Trial Attorney (DC Bar No. 491308)
                                                           United States Department of Justice
 5                                                         Environment & Natural Resources Division
 6                                                         Wildlife & Marine Resources Section
                                                           Ben Franklin Station
 7                                                         P.O. Box 7611
                                                           Washington, DC 20044-7611
 8                                                         Tel: (202) 305-0209
 9                                                         Fax: (202) 305-0275
                                                           E-mail: hubert.yang@usdoj.gov
10
                                                           Of Counsel:
11
12                                                         LUKE MILLER
                                                           United States Department of the Interior
13                                                         Office of the Solicitor
                                                           Pacific Southwest Regional Office
14
15                                                         Attorneys for Defendants

16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. Settlement Agreement and [Proposed] Order                           No. 3:18-cv-07211-WHA
                                                       7
             Case
             Case3:18-cv-07211-WHA
                  3:18-cv-07211-WHA Document
                                    Document28
                                             29 Filed
                                                Filed06/26/19
                                                      06/27/19 Page
                                                               Page88of
                                                                      of10
                                                                         8



 1                                           [PROPOSED] ORDER
 2          The Stipulated Settlement Agreement is approved and all Parties shall comply with its
                                                                        ISTRIC
                                                                    ES D
 3
     provisions.                                                   T          TC
 4                                                               TA




                                                                                        O
                                                            S




                                                                                         U
     IT IS SO ORDERED.




                                                           ED




                                                                                          RT
 5
                                                                                DERED




                                                       UNIT
              July
              June1,272019.
                                                                    O OR
 6   Dated: _________________, 2019
                                                            IT IS S
                                                   By: ________________________________
                                                   THE HONORABLE WILLIAM H. ALSUP




                                                                                                R NIA
 7                                                   UNITED STATES DISTRICT JUDGE
                                                                                 lsup
                                                                        illiam A




                                                       NO
 8                                                              Judge W




                                                                                                FO
                                                           RT




                                                                                            LI
 9
                                                                ER


                                                            H




                                                                                        A
                                                                     N                      C
                                                                                       OF
10
                                                                         D IS T IC T
                                                                               R
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Stip. Settlement Agreement and [Proposed] Order                              No. 3:18-cv-07211-WHA
                                                       8
